UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7008



AALON SMITH,

                                              Plaintiff - Appellant,

          versus


VIRGINIA MEDICAL DEPARTMENT FOR THE DEPARTMENT
OF CORRECTIONS; PAGE TRUE, Warden,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:05-cv-00138-GBL)


Submitted: September 26, 2006              Decided: October 3, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Aalon Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Aalon Smith appeals the district court’s order denying

his motion to reconsider his 42 U.S.C. § 1983 (2000) action

pursuant to Fed. R. Civ. P. 60(b)(6).   We have reviewed the record

and find no reversible error.     Accordingly, we affirm for the

reasons stated by the district court.   Smith v. Va. Med. Dep’t for

the Dep’t of Corrs., No. 1:05-cv-00138-GBL (E.D. Va. filed May 3,

2006 & entered May 4, 2006).       We deny Smith’s motion to be

relocated to another facility.    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                              - 2 -